Opinion issued November 21, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00625-CV
                            ———————————
                      MARK THEODORIDIS, Appellant
                                          V.
                      GAY BUICK GMC, INC., Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 10-CV-2299


                          MEMORANDUM OPINION

      Appellant, Mark Theodoridis, has filed an unopposed motion to dismiss the

appeal. No opinion has issued. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).

      We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2